FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


YOLANY PADILLA; IBIS GUZMAN;         No. 19-35565
BLANCA ORANTES; BALTAZAR
VASQUEZ,                                D.C. No.
             Plaintiffs-Appellees,   2:18-cv-00928-
                                          MJP
                v.

IMMIGRATION AND CUSTOMS                 ORDER
ENFORCEMENT; U.S. DEPARTMENT
OF HOMELAND SECURITY; U.S.
CUSTOMS AND BORDER
PROTECTION; UNITED STATES
CITIZENSHIP AND IMMIGRATION
SERVICES; TAE D. JOHNSON, Acting
Director of ICE; ALEJANDRO
MAYORKAS, Secretary of DHS;
CHRIS MAGNUS, Commissioner of
CBP; UR M. JADDOU, Director of
USCIS; MARC J. MOORE, Seattle
Field Office Director, ICE;
EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW; MERRICK B.
GARLAND, Attorney General, United
States Attorney General; LOWELL
CLARK, Warden of the Northwest
Detention Center in Tacoma,
Washington; CHARLES INGRAM,
Warden of the Federal Detention
Center in SeaTac, Washington;
2                       PADILLA V. ICE

DAVID SHINN, Director; JAMES
JANECKA, Warden of the Adelanto
Detention Facility,
             Defendants-Appellants,

                  and

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES, FKA Department
of Social Services; OFFICE OF
REFUGEE RESETTLEMENT; XAVIER
BECERRA, Secretary of HHS; SCOTT
LLOYD, Director of ORR; CHRIS
MAGNUS, Commissioner of CBP;
ELIZABETH GODFREY, Acting
Director of Seattle Field Office, ICE,
                          Defendants.


      On Remand from the United States Supreme Court

                    Filed July 29, 2022

    Before: Michael Daly Hawkins, Sidney R. Thomas, and
              Bridget S. Bade, Circuit Judges.

                            Order
                           PADILLA V. ICE                               3

                            SUMMARY*


                            Immigration

    Following the Supreme Court’s order vacating the
judgment of this court, 953 F.3d 1134, and remanding to this
court for further consideration in light of Department of
Homeland Security v. Thuraissigiam, 140 S. Ct. 1959 (2020),
the panel remanded to the district court with instructions to
vacate the preliminary injunction and for further
consideration in light of the Supreme Court’s decisions in
Biden v. Texas, 142 S. Ct. 2528 (2022), Garland v. Aleman
Gonzalez, 142 S. Ct. 2057 (2022), and Thuraissigiam.


                             COUNSEL

Lauren C. Bingham (argued), Counsel; Sarah S. Wilson and
Erez Reuveni, Assistant Directors; William C. Peachey,
Director; Brian Boynton, Principal Deputy Assistant Attorney
General; Office of Immigration Litigation, United States
Department of Justice, Washington, D.C.; for Defendants-
Appellants.

Matt Adams (argued), Leila Kang, and Aaron Korthuis,
Northwest Immigrant Rights Project, Seattle, Washington;
Trina A. Realmuto and Kristin Macleod-Ball, National
Immigration Litigation Alliance, Brookline, Massachusetts;
Judy Rabinovitz, Michael Tan, and Anand Balakrishnan,
ACLU Immigrants’ Rights Project New York, New York;

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
4                     PADILLA V. ICE

Emma Winger, American Immigration Council, Washington,
D.C.; for Plaintiffs-Appellees.

Alan Schoenfeld and Lori A. Martin, Wilmer Cutler
Pickering Hale and Dorr LLP, New York, New York;
Rebecca Arriaga Herche, Wilmer Cutler Pickering Hale and
Dorr LLP, Washington, D.C.; Jamil Aslam, Wilmer Cutler
Pickering Hale and Dorr LLP, Los Angeles, California; for
Amici Curiae Retired Immigration Judges and Board of
Immigration Appeals Members.

Erin K. Earl, Julie Wilson-McNerney, and Anna Mouw
Thompson, Perkins Coie LLP, Seattle, Washington, for
Amici Curiae National Association of Criminal Defense
Lawyers, Pretrial Justice Institute, and Center for Legal and
Evidence-Based Practices.

Robert W. Ferguson, Attorney General; Andrew R. W.
Hughes, Kristin Beneski, and Brendan Selby, Assistant
Attorneys General; Office of the Attorney General, Seattle,
Washington; Xavier Becerra, Attorney General, Sacramento,
California; Phil Weiser, Attorney General, Denver, Colorado;
William Tong, Attorney General, Hartford, Connecticut;
Kathleen Jennings, Attorney General, Wilmington, Delaware;
Karl A. Racine, Attorney General, Washington, D.C.; Clare
E. Connors, Attorney General, Honolulu, Hawaii; Kwame
Raoul, Attorney General, Chicago, Illinois; Brian E. Frosh,
Attorney General, Baltimore, Maryland; Maura Healey,
Attorney General, Boston, Massachusetts; Dana Nessel,
Attorney General, Lansing, Michigan; Keith Ellison,
Attorney General, St. Paul, Minnesota; Aaron D. Ford,
Attorney General, Carson City, Nevada; Gurbir S. Grewal,
Attorney General; Glenn J. Moramarco, Assistant Attorney
General; Marie Soueid, Deputy Attorney General; Office of
                      PADILLA V. ICE                       5

the Attorney General, Trenton, New Jersey; Hector Balderas,
Attorney General, Santa Fe, New Mexico; Peter F. Neronha,
Attorney General, Providence, Rhode Island; Ellen F.
Rosenblum, Attorney General, Salem, Oregon; Thomas J.
Donovan Jr., Attorney General, Montpelier, Vermont; Mark
R. Herring, Attorney General, Richmond, Virginia; for Amici
Curiae Washington, California, Colorado, Connecticut,
Delaware, District of Columbia, Hawaii, Illinois, Maryland,
Massachusetts, Michigan, Minnesota, Nevada, New Jersey,
New Mexico, Oregon, Rhode Island, Vermont, and Virginia.


                         ORDER

    The Supreme Court has vacated the judgment of this
Court, 953 F.3d 1134, and remanded this case to us for
further consideration in light of Department of Homeland
Security v. Thuraissigiam, 140 S. Ct. 1959 (2020), see
Immigr. & Customs Enf’t v. Padilla, 141 S. Ct. 1041,
1041–42 (2021).

    Therefore, we remand this case to the district court with
instructions to vacate the preliminary injunction and for
further consideration in light of the Supreme Court’s
decisions in Biden v. Texas, 142 S. Ct. 2528 (2022), Garland
v. Aleman Gonzalez, 142 S. Ct. 2057 (2022), and Department
of Homeland Security v. Thuraissigiam, 140 S. Ct. 1959
(2020). This order shall constitute the mandate of the Court.